Citation Nr: 1720283	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include Charcot-Marie-Tooth (CMT) neuropathy with pes cavus.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to June 1971. This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in May 2014 and remanded for additional development.  In January 2015, the Board issued a decision in which it denied the Veteran's claims. This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the January 2015 decision.  The Court granted the JMR in a January 2016 order, and the Board remanded the claims in March 2016 to effectuate its mandates.  

The issue of entitlement to service connection for a bilateral hearing loss disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had bilateral CMT with pes cavus prior to entry into active service; he experienced an increase in symptoms during active duty as a result of physical overexertion.  

2.  The evidence demonstrates that the increase in disability during service of the bilateral CMT with pes cavus in the feet was clearly and unmistakably due to the natural course of the disorder.




CONCLUSIONS OF LAW

Entitlement to service connection for a bilateral foot disability, to include CMT with pes cavus, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he had a pre-existing foot condition which was aggravated beyond the natural progression of the disease process by the circumstances of active service.  The Board disagrees.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.30.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was given a pre-induction physical examination in July 1969 which noted that his feet would become sore with exertion.  In October 1969, the Veteran displayed high arches with valgus deformity bilaterally, which was within the first month of active service (during Basic Military Training).  A referral was made to podiatry and a profile was entered which significantly limited the Veteran's activities on his feet.  An Army orthopedist described the condition as occurring in other family members, and in a 2014 VA medical opinion, it was described to "clearly" pre-exist active service.  

The 2014 examiner did not believe that any pre-existing foot condition was aggravated by military service; however, a separate earlier VA opinion, dated in May 2013, came to an opposite conclusion.  Indeed, the May 2013 examiner noted that she had "reviewed records and recent exams" and that a diagnosis of Charcot-Marie-Tooth (CMT) neuropathy was present.  Symptoms of such a disorder were noted to occur "in early adulthood or late childhood."  The examiner described that the CMT and associated pes cavus is "hereditary" and thus, "did exist prior to service."  With respect to aggravation, however, it was noted that "overexertion can worsen CMT and should be avoided."  That the Veteran overexerted himself during Basic Military Training was "almost certain," and based on this, it was deemed "at least as likely as not that CMT and associated pes cavus were aggravated by service."  

A May 2016 VA examination noted that the Veteran's acquired pes cavus had "exacerbations during service" in January 1970, March 1970, April 1970, July 1970, and August 1970.  It was described that the nature of pes cavus could be "progressive or static," and that in August 1970, despite corrective measures taken by Army medical personnel, the Veteran was "not abiding by profile".     

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  Moreover, a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Id.

In the current case, there is clear consensus in all three VA examination reports of record that the Veteran's foot disability, manifesting as bilateral CMT with pes cavus, clearly and unmistakably pre-existed service.  There is not, however, clear and unmistakable evidence that the condition was not aggravated by service.  Indeed, the 2013 examiner stated that there was "almost certainly" overexertion of the feet during the highly physical nature of activities in Basic Military Training, and that such overexertion caused aggravation of the CMT.  The Veteran did have a profile entered to try and ameliorate those effects; however, as noted in 2016, the profile was unable to keep the Veteran from performing his duties and there was continual "exacerbation" of pain throughout several months of his active service.  

As this is the case, and in considering the evidence in a light most favorable to the Veteran, it is determined that there was an increase in foot symptomatology demonstrated in service.  

That does not end the analysis, however.  Again, regardless of whether there was an increase in disability during service, if that increase in disability was due to the natural progression of the condition, then aggravation is not conceded.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); ("Once the Veteran establishes worsening, the burden shifts to the   Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

In this case, there is clear and unmistakable evidence that the increase in disability during service was the result of the natural progression of the condition.  The most probative opinion here is that of the 2016 examiner, but it must also be noted that the 2014 examiner also concluded that the manifestations of foot pain were consistent with the natural course of the disease process.  To address the concerns raised in the joint motion, the Board remanded the claim, and the 2016 VA examiner clearly stated that the claimed condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner considered each instance of in-service treatment, but also noted that the natural course of the disorder can be either progressive or static.  Here, with each exacerbation in service, there was no documentation of fractures, collapse of arch, or any progression that was beyond that of the normal course of the disease.  The examiner found that although the Veteran sought treatment often during service, there is not documentation of progression beyond the normal course of the disease incurred in service.  In other words, the examiner considered the medical principles of CMT disease and compared it to the Veteran's in-service treatment and concluded that each time there was no findings or symptoms that were beyond what would naturally occur with this condition. 

The only opinion favorable to the Veteran is the 2013 examiner who stated that there was "almost certainly" overexertion of the feet during the highly physical nature of activities in Basic Military Training, and that such overexertion caused aggravation of the CMT. The Board has conceded that the overexertion during service "aggravated" the condition in that there were increased symptoms.  Service connection based on "aggravation," however, also includes the question of whether that increase in disability because of the physical overexertion was due to the natural progress of the disease.  Here, the 2013 examiner did not speak to that question.  The only opinions addressing the question of the natural progress of the disease are not favorable to the Veteran.  In particular, as discussed thoroughly above, the 2016 VA examiner examined the exact nature of the in-service complaints and findings and compared that to the medical principles concerning CMT.  The 2013 examiner did not conduct such an analysis, but only spoke in a general way to the relationship between physical activity and CMT.  

Therefore, in summary, it is clear and unmistakable that the Veteran's bilateral foot disability, to include Charcot-Marie-Tooth (CMT) neuropathy with pes cavus, pre-existed service, and, although there was an increase in symptoms during service, it is also clear and unmistakable that this was due to the natural progress of the disease.  Although the Veteran argues otherwise, this is certainly a situation in which only medical evidence would be competent; only a medical professional could consider the principles of the disease in question and compare that to the Veteran's symptoms and determine, from a medical standpoint, whether this was the natural course of the disease or not.  This was done here, and the medical opinion indicated this was "clear and unmistakable".  Service connection is therefore denied.


ORDER

Entitlement to service connection for a bilateral foot disability, to include Charcot-Marie-Tooth (CMT) neuropathy with pes cavus, is denied.  


REMAND

The claim for entitlement to service connection for a hearing loss disability was remanded in March 2016 so that additional service treatment records could be located and so that a new VA examination report, addressing etiology of the hearing loss, could be afforded.  

Specifically, the RO was ordered to attempt to obtain, if possible, the second pages of July 1969 induction physical examination reports and March 1971 separation examination reports which, purportedly, would potentially serve to document additional findings with respect to the claimed hearing loss disability.  Service personnel records were obtained in concert with the remand; however, 1969 and 1971 service treatment reports were not added to the record, and there was no documentation as to if a search for the records was made.  The mandate to obtain these specific records comes from the Court as part of the joint motion for remand, and efforts must be made to secure the records or, if no records can be found, to enter a formal finding of unavailability.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In addition, the VA examination afforded in context with the remand offered a conclusion on etiology based solely off a review of the claims file and the findings documented in available service records.  This is an inadequate basis on which to rest a medical rationale, and it is also noted that the examiner posited, in describing how post-service noise exposure "could" be responsible for hearing loss, the possibility of cumulative noise exposure being responsible for the hearing loss present in the Veteran.  The claim should be dispatched to a different VA examiner for a new, remedial opinion to address the inadequacies.  

Accordingly, the case is REMANDED for the following action:

1.  Make all efforts to obtain additional pages associated with the July 1969 induction, and March 1971 separation, examination reports.  Should these service treatment records not be available after exhaustive efforts to obtain them have been made, so annotate the record with an official finding of unavailability.  If records are found, associate them with the claims folder.  

2.  Dispatch the claims folder to an audiologist other than the examiner who conducted the August 2016 VA assessment.  The examiner should note the in-service history of noise exposure with respect to driving large trucks and firing weapons in the course of Basic Military Training, and should offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that current hearing loss disability had causal origins in service.  

*The examiner must address if cumulative noise exposure, to include the in-service truck driving, caused current hearing loss disability.  That the Veteran worked in farming, for a rubber manufacturer, and as a trucker in post-service life should be noted; however, the driving of trucks in service should also be acknowledged as part of the overall history of noise exposure.    

*Expressly, if the examiner should find the cause of hearing loss to be solely related to non-service factors such as post-service noise and/or aging, a detailed explanation as to why that is the case.  IN THIS RESPECT, IT IS NOT ENOUGH TO MERELY STATE THAT THE SERVICE TREATMENT RECORDS DO NOT DOCUMENT A DIAGNOSIS OF HEARING LOSS DISABILITY.  RATHER, A DISCUSSION OF THE MEDICAL PRINCIPLES INVOLVED IN THE ONSET OF HEARING LOSS DISABILITY MUST BE PROVIDED.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


